Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roller taken with Murrell et al. 4039622.
Roller teaches, especially in col. 7 and fig. 1, an apparatus having the main claimed sections. Line 35 bypasses heat exchanger 4 and element 17 (in that it does not directly feed it), going directly to the stack (atmosphere). Roller col. 1 teaches the claimed absorbing liquid and catalytic post-treatment systems. The ‘during startup/shutdown’ verbiage does not limit an apparatus claim, nor do the intended uses/processes of each of the chambers. Roller differs in not teaching explicitly that the stack contains elements capable of gas purification, however Mueller does in col. 4-5. Using the catalysts to scrub the outgoing gas is obvious to avoid pollution.
It is noted that chambers ‘for’ a given function are not limited to that function and are limited only to elements recited therein (ie, heaters, catalysts, infeed pipes, etc). Routing the pipes in the claimed manner is an obvious expedient to treat the gas as desired by Roller. For claims 20 and 21, the examiner takes Official Notice that these features are old and known. Using them for their intended purpose is obvious to perform the desired separation and treatment taught.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roller/Murrell as applied to claims 16-21 above, and further taken with Benneker et al. 7161037.
The above do not teach bubble caps or sieve trays, however Benneker does in col. 3-4. Using these features in the process of Roller is an obvious expedient to provide the purification desired by Roller.


11/2/20 have been fully considered but they are not persuasive.
Given that both roller and the present application are German-origin methods for making nitric acid, applicants are believed to be perfectly capable of understanding the teachings thereof, even if going back to the original documents to identify missing element 27.
Roller col. 1 teaches post-reaction means to convert NOx. Even if only used occasionally- or not at all- the apparatus components are still nonetheless present. Arguing that an apparatus claim does not treat ‘degassed’ material is of no moment because the apparatus is not limited to the reagents intended to be fed therein. There is nothing to indicate that applicant invented bubble caps or sieve trays, so these are believed to be previously existing things that applicant purchased from a supplier.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736